Opinion by
Willson, J.

(Transferred from Austin.)

§ 402. Appeal bond from justice's to county court; misdescription of judgment in. The judgment in justice’s court was, that the plaintiff Gibson take nothing by his suit, and that defendant recover his costs of plaintiff. The judgment was dated December 11, 1883. Gibson appealed, and his appeal bond described the judgment appealed from as one rendered on the 1st day of December, 1883, “ that plaintiff take nothing by his suit, and that defendant recover of plaintiff all costs of suit, amounting to three hundred dollars.” In the county court appellee moved to dismiss the-appeal because the bond misdescribed the judgment. Held: The motion to dismiss the appeal should have been sustained. The appeal bond misdescribes the judgment rendered in the cause, both as to date and amount. It is not the casé of an imperfect or incomplete description of the judgment, but of a material misdescription, which cannot he regarded as a clerical mistake. [W. & W. Con. Eep. §§ 383, 491, 525, 811.] Eeversed and remanded, with instructions to the county court to dismiss the appeal.
Eeversed and remanded.